Name: Commission Regulation (EU) NoÃ 372/2010 of 30Ã April 2010 amending for the 126th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: European construction;  civil law;  free movement of capital;  international trade;  international affairs;  Asia and Oceania;  politics and public safety
 Date Published: nan

 1.5.2010 EN Official Journal of the European Union L 110/22 COMMISSION REGULATION (EU) No 372/2010 of 30 April 2010 amending for the 126th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan, (1) and in particular Article 7(1)(a) and 7a(1) (2) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 22 April 2010 the Sanctions Committee of the United Nations Security Council decided to add two natural persons to its list of persons, groups and entities to whom the freezing of funds and economic resources should apply and to remove one natural person from the list. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 2010. For the Commission, On behalf of the President, JoÃ £o VALE DE ALMEIDA Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. (2) Article 7a was inserted by Regulation (EU) No 1286/2009 (OJ L 346, 23.12.2009, p. 42). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: 1. The following entries shall be added under the heading Natural persons: (a) Mohamed Belkalem (alias (a) Abdelali Abou Dher, (b) El Harrachi). Date of birth: 19.12.1969. Place of birth: Hussein Dey, Algiers, Algeria. Nationality: Algerian. Other information: (a) Believed to be in Mali, (b) Fathers name is Ali Belkalem, mothers name is Fatma Saadoudi; (c) Member of The Organization of Al-Qaida in the Islamic Maghreb. Date of designation referred to in Article 2a (4) (b): 22.4.2010. (b) Tayeb Nail (alias (a) Djaafar Abou Mohamed, (b) Abou Mouhadjir, (c) Mohamed Ould Ahmed Ould Ali). Date of birth: (a) Approximately 1972, (b) 1976 (Mohamed Ould Ahmed Ould Ali). Place of birth: Faidh El Batma, Djelfa, Algeria. Nationality: Algerian. Other information: (a) Believed to be in Mali, (b) Fathers name was Benazouz Nail, mothers name is Belkheiri Oum El Kheir; (c) Member of The Organization of Al-Qaida in the Islamic Maghreb. Date of designation referred to in Article 2a (4) (b): 22.4.2010. 2. The following entry shall be deleted from the heading Natural persons: Ahmed Said Zaki Khedr (alias (a) Ahmed Said Al Kader, (b) Abdul Rehman Khadr Al-Kanadi, (c) Shaikh Said Abdul Rehman, (d) Al-Kanadi, Abu Abd Al-Rahman). Date of birth: 1.3.1948. Place of birth: Cairo, Egypt. Nationality: Canadian. Other information: reportedly deceased in October 2003.